Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Reason for Allowance
2.	Regarding claims 18-34, the prior art fails to teach or suggest a method 
for creating accounts for accessing the Internet network through a unique terminating point of a premise provided with an internal handler, the terminating point is adapted to authorize the transmission of numerical data to the internal handler, the numerical data are associated with connection parameters of a first native Internet network access account of a first subscriber, the first native internet network access being provided by an internet access provider, the method comprising the steps of parametrizing a modem-router with the connection parameters of the second account, connecting the modem-router to the internal handler, transmitting to the modem-router a session authorization signal authorizing said the modem-router to process the numerical data associated with the connection parameters of the second account and which travel through the terminating point, which signal is emitted from an item of equipment of the Internet access provider of the first subscriber, in combination with other limitations, as specified in the independent claim 18. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465